Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed August 13, 2020. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because they are directed to a system which embodies a device intermediary but does not specify whether this is a hardware device intermediary or whether it embodies software only. The specification is silent on the hardware elements of claim 15. Systems which only comprise software elements are not statutory, and therefore, not patent eligible. Claims 16-20 do not limit or further define the patent eligibility of claim 15 and are also rejected for the same reasons as claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackowski et al. (US 2012/0042060 A1), in view of Christodorescu et al. (US 2014/0310517 A1).

With respect to claim 1, Jackowski discloses a method comprising:
identifying, by a device, a first priority for a first data stream having at least encrypted packet headers obfuscated to the device ([0300], encrypting a payload (header) of a packet and classifying the packet);
determining, by the device responsive to the comparison, a second priority for the first data stream using the characteristic and a traffic pattern identified for the first data stream ([0159], [0202], and [0236], traffic is processed according to a priority level; priority level may change); and
using, by the device, the second priority for the first data stream instead of the first priority ([0159], [0202], and [0236], traffic is processed according to a priority level; priority level may change);
Jackowski does not explicitly teach comparing, by the device, a characteristic of network traffic of the first data stream to one or more characteristics of network traffic of one or more second data streams having at least unencrypted packet headers;
However, Christodorescu discloses comparing, by the device, a characteristic of network traffic of the first data stream to one or more characteristics of network traffic of 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Jackowski with the teachings of Christodorescu and compare network traffic of unencrypted packets to those of encrypted packets, in order to determine latency between the packets for improvement purposes.
With respect to claim 2, the combination of Jackowski and Christodorescu discloses the method of claim 1, wherein Jackowski discloses the method further comprising identifying, by the device, the first priority based at least on the characteristic of network traffic of the first data stream ([0159], [0202], and [0236]).
With respect to claim 3, the combination of Jackowski and Christodorescu discloses the method of claim 1, wherein Jackowski discloses the method further comprising identifying, by the device, the characteristic of network traffic comprising at least one of latency, jitter deviation, throughput, packet size, packet header information, or data loss ([0223]).
With respect to claim 4, the combination of Jackowski and Christodorescu discloses the method of claim 1, wherein Jackowski discloses the method further comprising identifying, by the device, the traffic pattern of the first data stream as one of a high bandwidth traffic pattern, a latency-sensitive traffic pattern or a response-based traffic pattern ([0223]).
With respect to claim 5, the combination of Jackowski and Christodorescu discloses the method of claim 1, wherein Jackowski discloses the method further comprising identifying, by the device, an application of the first data stream based at least on the characteristic of network traffic ([0159], [0202], and [0236]).
With respect to claim 6, the combination of Jackowski and Christodorescu discloses the method of claim 1, wherein Jackowski discloses the method further comprising measuring, by the device, the characteristic of network traffic subsequent to applying the second priority to the first data stream to determine if the characteristic improved ([0158] and [0236], priority level may be adjusted to improve performance).
With respect to claim 7, the combination of Jackowski and Christodorescu discloses the method of claim 1, wherein Jackowski discloses the method further comprising setting, by the device, priority of the first data stream to one of the first priority or a third priority if the characteristic has not improved ([0158] and [0236]).
With respect to claim 14, the combination of Jackowski and Christodorescu discloses the method of claim 8, wherein Jackowski discloses the device identifies the first data stream and the one or more second streams from network traffic between one or more clients and one or more servers traversing the device ([0111] and [0132]). 	
With respect to claim(s) 8-13 and 15-20, the device and system of claim(s) 8-13 and 15-20 does/do not limit or further define over the method of claim(s) 1-7. The limitations of claim(s) 8-13 and 15-20 is/are essentially similar to the limitations of claim(s) 1-7. Therefore, claim(s) 8-13 and 15-20 is/are rejected for the same reasons as claim(s) 1-7. Please see rejection above.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESTHER B. HENDERSON/Primary Examiner , Art Unit 2458                                                                                                                                                                                                        March 23, 2022